DETAILED ACTION
	This office action is in response to applicant’s remarks filed on June 30, 2022 in application 16/987,568. 
	Claims 1-20 are presented for examination.   Claims 1, 8 and 15 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 3, 2021 and February 11, 2022 and June 30, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 respectively, of application No. 16987604.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 18 of application No. 16987604 contain(s) every element of claim(s) of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Claims 1-3, 5-10, 12-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6-7, 8, 10-11, 13-15, 17-18 and 20 respectively, of application No. 16987550.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-4, 6-7, 8, 10-11, 13-15, 17-18 and 20 of application No. 16987550 contain(s) every element of claim(s) of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) 1-3, 5-10, 12-17 and 19-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
16987568

Application 16987604
Application 16987550
Claim 1
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 3
Claim 1
Claim 4
Claim 4
Claim 1

Claim 5
Claim 1
Claim 7
Claim 6
Claim 1
Claim 7
Claim 7
Claim 1
Claims 1 & 6
Claim 8
Claim 8
Claim 8
Claim 9
Claim 8
Claim 10
Claim 10
Claim 8
Claim 11
Claim 11
Claim 8

Claim 12
Claim 8
Claim 14
Claim 13
Claim 8
Claim 14
Claim 14
Claim 8
Claims 8 & 13
Claim 15
Claim 15
Claim 15
Claim 16
Claim 15
Claim 17
Claim 17
Claim 15
Claim 18
Claim 18
Claim 15

Claim 19
Claim 15
Claim 20
Claim 20
Claim 15
Claim 20


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 2021/0064485) in further view of Jain et al. (US 11,182,372).

In regard to claim 1, Rana et al. teach a method for backing up data, the method comprising: 
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request: 
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
storing the pseudo-assets across backup storages to generate pseudo-asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).
Rana et al. does not explicitly teach wherein the asset entry indicates a logical division of the asset; dividing the asset into pseudo-assets using the asset entry, wherein the pseudo-assets are divided based on the logical division of the asset.
Jian et al. teach of dividing log segments of database partitions indicating parent or child partitions associated with log segments based on managing snapshots of the partitions of databases based on timestamp identifier tracking changes over time (fig. 3-5, col. 1 lines 8-12, col. 6 lines 49-64 and col. 8lines 1-15). 
It would have been obvious to modify the method of Rana et al. by adding Jain et al. tracking databases partitions.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would generate a database service to improve data access time to backup data (col. 16 lines 6-8). 
In regard to claim 2, Rana et al. teach the method of claim 1, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).
In regard to claim 3, Rana et al. teach the method of claim 2, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 4, Rana et al. teach the method of claim 1, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).

In regard to claim 5, Rana et al. teach the method of claim 1, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 6, Rana et al. teach the method of claim 1, wherein the pseudo-asset backup comprises: 
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 
a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).
In regard to claim 7, Rana et al. teach the method of claim 1, wherein initiating the merging of the pseudo-asset backups to generate the asset backup comprises: 
initiating merging of pseudo-asset backup data of the pseudo-asset backups to generate asset backup data of the asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
initiating merging of pseudo-asset backup metadata of the pseudo-asset backups to generate asset backup metadata of the asset backup (LBC index is updated accordingly, para. 338).

In regard to claim 8, Rana et al. teach a system for backing up data, comprising: 
a processor (processors, para. 72); 
a backup agent (media agent that acts as a portal for generating backup copies and storing and retrieving them to/from storage, para. 9), which when executed by the processor performs a method, the method comprising: 
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request:
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
storing the pseudo-assets across backup storages to generate pseudo- asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).
Rana et al. does not explicitly teach wherein the asset entry indicates a logical division of the asset; dividing the asset into pseudo-assets using the asset entry, wherein the pseudo-assets are divided based on the logical division of the asset.
Jian et al. teach of dividing log segments of database partitions indicating parent or child partitions associated with log segments based on managing snapshots of the partitions of databases based on timestamp identifier tracking changes over time (fig. 3-5, col. 1 lines 8-12, col. 6 lines 49-64 and col. 8lines 1-15). 
Refer to claim 1 for motivational statement. 

In regard to claim 9, Rana et al. teach the system of claim 8, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 10, Rana et al. teach the system of claim 9, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 11, Rana et al. teach the system of claim 8, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).

In regard to claim 12, Rana et al. teach the system of claim 8, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).
In regard to claim 13, Rana et al. teach the system of claim 8, wherein the pseudo-asset backup comprises:
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 
a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 14, Rana et al. teach the system of claim 8, wherein initiating the merging of the pseudo-asset backups to generate the asset backup comprises: 
initiating merging of pseudo-asset backup data of the pseudo-asset backups to generate asset backup data of the asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
initiating merging of pseudo-asset backup metadata of the pseudo-asset backups to generate asset backup metadata of the asset backup (LBC index is updated accordingly, para. 338).

In regard to claim 15, Rana et al. teach a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for backing up data, the method comprising:
obtaining an asset backup request (write request issued by client computing devices for the pseudo-client manager to coordinates the process, fig. 2b, para. 279); and 
in response to the asset backup request: 
obtaining an asset and an asset entry associated with the asset backup request (metadata file and container file, fig. 1H, para. 156-162); 
storing the pseudo-assets across backup storages to generate pseudo-asset backups (compared with corresponding portions that are already in secondary storage and stored new/changed portions, para. 177);
initiating the merging of the pseudo-asset backups to generate an asset backup (recalling each data block in response to a read requests, recalling each data block from the optimal source, para. 332); and 
updating asset backup metadata based on the asset backup (deduplication logic will account for data block without storing another copy and add each data block to LBC with unique signature based on a hash function, para. 327).
Rana et al. does not explicitly teach wherein the asset entry indicates a logical division of the asset; dividing the asset into pseudo-assets using the asset entry, wherein the pseudo-assets are divided based on the logical division of the asset.
Jian et al. teach of dividing log segments of database partitions indicating parent or child partitions associated with log segments based on managing snapshots of the partitions of databases based on timestamp identifier tracking changes over time (fig. 3-5, col. 1 lines 8-12, col. 6 lines 49-64 and col. 8lines 1-15). 
Refer to claim 1 for motivational statement. 

In regard to claim 16, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein a pseudo-asset of the pseudo-assets comprises a portion of the asset (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 17, Rana et al. teach the non-transitory computer readable medium of claim 16, wherein the asset comprises folders and the pseudo-asset is a folder of the folders (new data is broken down into data portions of a selected granularity (e.g. subfile level blocks, files, ect.) para. 177).

In regard to claim 18, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the asset entry comprises: an asset size (blocks can be fixed length, para. 178); an asset identifier (file indexing, para. 162); and an asset structure (backup copy in backup format, para. 157).
In regard to claim 19, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the asset backup comprises: asset data (backup copy, para. 249); and at least a portion of the asset entry (media agent can also update its index to include data and/or metadata related to backup copy, para. 249).

In regard to claim 20, Rana et al. teach the non-transitory computer readable medium of claim 15, wherein the pseudo-asset backup comprises: 
a portion (a specialized data agent may be used for each data type, para. 136) of asset data of the asset corresponding to the pseudo-asset (backup copy, para. 249); and 
a portion (a specialized data agent may be used for each data type, para. 136) of the asset entry corresponding to the portion of the asset data (media agent can also update its index to include data and/or metadata related to backup copy, para. 249). 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Chellappa et al. (US 7797284) thread backup 
Hutcheson et al. (US 20200057669) virtual machine recovery
Chou et al. (US 20110271067) cloud storage and backup
Taylor et al. (US 2013/0110779) archiving in filesystem
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov